DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner wishes to thank the Applicant for the time and courtesies extended in the interview on October 18, 2021.  It was agreed that removing reference numerals 82 and 82 from the specification would overcome the objections for not having these numerals in the drawings.
Drawings
The drawings were received on October 21, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 2-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2-8 are allowed because none of the prior art of record discloses or suggests control circuitry configured to determine whether the wireless power signal interferes with the component using the measured operation condition of the wireless power signal, in combination with the remaining claimed features.
Claims 9-13 are allowed because none of the prior art of record discloses or suggests control circuitry configured to output a request to adjust the power signals in the response to determining that the power transmission frequency is in a sensitive frequency band, in combination with the remaining claimed features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 12-14, filed October 21, 2021, with respect to the objections to the specification, drawings, and claims, and the rejection of claim 5 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The objections and rejection of claim 5 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836